Citation Nr: 1550970	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  

As the record reflects diagnoses of PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features, the issue has been broadened to service connection for an acquired psychiatric disorder, to include PTSD, and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features were onset in service.


CONCLUSION OF LAW

PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features were incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

At her November 2015 Board hearing, the Veteran indicated that a grant of service connection for any psychiatric disability would satisfy her appeal.  In this decision, the Board finds that service connection is warranted for PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features.  As such, no discussion of VA's duty to notify or assist is necessary as she is being awarded a complete grant of the benefit sought on appeal.  See November 2015 hearing transcript, p. 9.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that she was a victim of military sexual trauma twice in service.  The Veteran testified that she was afraid to tell anyone.  See November 2015 hearing transcript, p. 7.  The November 2015 testimony is consistent with the Veteran's previous lay statements.  

Service treatment records show that the Veteran placed a checkmark under "don't know" by "depression and excessive worry" on her January 1980 Report of Medical History.  However, her August 1980 entrance examination showed normal psychiatric findings.  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No psychiatric disability was noted at entrance into service.  Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, supra (supporting medical evidence is needed to establish the presence of a preexisting condition).  Therefore, the Veteran's lay report that she did not know if he had depression or excessive worry prior to service is insufficient to rebut the presumption.  Accordingly, the Board finds that the Veteran was sound on entry.

Military personnel records showed that the Veteran was separated from service due to social/ emotional maladjustment to the military.  The Veteran's report of medical history at separation from service noted a suicidal gesture in February 1981.

The Board acknowledges that the December 2013 VA examiner did not find a diagnosis of PTSD.  The only psychiatric condition diagnosed by the examiner was borderline personality disorder and she did not relate that to service.  However, post-service VA and private treatment records show diagnoses of PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features.  A March 2013 VA treatment records noted that the Veteran's PTSD is secondary to military sexual trauma and abuse as a child.  VA treatment records from May to November 2014 noted that unspecified depressive disorder was related to military sexual trauma.  

Moreover, the Veteran is competent to report a history of military sexual trauma and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  The mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board finds that the Veteran's account of the onset of her psychiatric symptoms to be competent and credible.  

Given the Veteran's competent and credible lay statements, service treatment records showing a suicidal gesture and separation from service due to social/ emotional maladjustment, her current diagnoses from her VA and private treating physicians, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features is warranted.
ORDER

Service connection for PTSD, anxiety, depressive disorder, dysthymic disorder, and adjustment disorder with mixed emotional features is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


